Title: From Benjamin Franklin to Jonathan Williams, Sr., 9 March 1773
From: Franklin, Benjamin
To: Williams, Jonathan Sr.


Dear Cousin,
London, Mar. 9. 1773
I received your Favour of Dec. 27. with the Cask of Sowns and Tongues, which came very opportunely at the Beginning of Lent, and are very agreable to me. Mr. Stanley and your Brother have the others. Accept my best Thanks.
I received also the Bill of Exchange for £27 for which have credited your Account. And shall soon send you a State of the whole from my Books.
I shall be satisfy’d with any Measures you take in the Affair of Hall, knowing you will act for the best. You may give the whole Sum recover’d to my Sister. I have not now time to write as I would to Jonathan. Let him know that I recd. his of Dec. 26. and that I lately sent him the other 3 of Priestly’s Book. I inclose Henry’s Indentures. If you find it suitable, I could wish the Boy bound to his new Business. My Love to Cousin Grace and all yours. I hear her Father is still living. My Respects to him. I am ever, Your affectionate Uncle
B Franklin
Jonath Williams, Esqr
